Citation Nr: 1216210	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  03-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability.

2.	Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

3.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970 and from April 1980 to December 1988.  He also served in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An August 2001 rating decision denied an evaluation in excess of 10 percent for the Veteran's lumbar spine disability.  A March 2005 rating decision assigned an initial evaluation of 10 percent for the Veteran's cervical spine disability.  A September 2005 rating decision denied entitlement to a TDIU.  

The Board observes that during the pendency of the appeal, in the March 2005 rating decision, the RO assigned a separate evaluation for the Veteran's cervical spine disability, effective September 29, 2004.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in June 2009 at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a complete spinal VA examination.  This examination was completed in October 2009.  The claims were again before the Board in October 2010 and were remanded to allow the AOJ to further assist the Veteran in the development of his claims, to include obtaining outstanding Social Security Administration (SSA) records.  In January 2011 the SSA provided all available records for the Veteran.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's October 2003 VA Form 9 included a request for a hearing.  However, in December 2008, the Veteran withdrew that hearing request.  The Veteran was also scheduled for a hearing before a Decision Review Officer in November 2007.  In an October 2007 statement he cancelled this hearing.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

The Board notes that during the May 2007 and October 2009 VA examinations the issue of peripheral neuropathy of the bilateral lower extremities was raised.  The Veteran stated that he had numbness radiating down both of his legs.  Although the October 2009 VA examiner stated the Veteran' s peripheral neuropathy was not related to service, he did not offer an opinion on whether the condition was related to, or aggravated by, his lumbar or cervical spine disabilities.  The issue of peripheral neuropathy of the bilateral lower extremities has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	At no point during the appeal period has the Veteran's lumbar spine disability, even taking into account his complaints of pain, been manifested by a moderate limitation of lumbar motion; or by lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion in a standing position; there were no incapacitating episodes having a total duration of at least two weeks in a twelve-month period, nor was there evidence of any associated neurological disabilities.

2.	Throughout the appeal period the Veteran's cervical spine disability was productive of limitation of motion with pain; there were no incapacitating episodes having a total duration of at least two weeks in a twelve-month period, nor was there evidence of any associated neurological disabilities.

3.	The Veteran is service-connected for a lumbar spine disability, a cervical spine disability, a fracture of the right middle finger, hypertension, a bilateral hearing loss disability, eczema, and hemorrhoids.  These disabilities do not satisfy the initial threshold level of severity for consideration of a TDIU and referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for a lumbar spine disability have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 2003), General Rating Formula for Diseases and Injuries of the Spine (2011).

2.	The criteria for an evaluation in excess of 10 percent for a cervical spine disability have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239, General Rating Formula for Diseases and Injuries of the Spine (2011).

3.	The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2004 and March 2006.  The October 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2001 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the October 2007, February 2008, December 2008, July 2010, and December 2011 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in July 2008.

With regard to the Veteran's claim for a TDIU, he was appropriately notified of the elements required to substantiate his claim in a July 2008 letter.  See Quartuccio, supra; 38 C.F.R. § 3.159(b).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  With regard to records from the SSA, these have been requested on multiple occasions.  See e.g., November 2007 and January 2011 requests.  All available information has been provided by the SSA and the Veteran has not indicated that there are any other outstanding records.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple medical examinations for his spinal claims and a TDIU, most recently in October 2009.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

An April 1989 rating decision granted service connection for degenerative joint disease of the lumbar spine and left sacroiliac joint and assigned a 10 percent evaluation, effective December 21, 1988 under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).  In the August 2001 rating decision the RO reclassified the Veteran's lumbar spine disability as chronic back and neck pain from degenerative disease with mild radiculopathy of the lower extremities.  In the March 2005 rating decision the Veteran's lumbar spine disability was again reclassified as chronic back pain from degenerative disc disease with mild radiculopathy of the lower extremities under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).  His cervical spine disability was separately rated as cervical spine spondylosis, with mild scoliosis under 38 C.F.R. § 4.71a, Diagnostic Code 5239 (spondylolisthesis or segmental instability).

Since the Veteran filed his claim for an increased rating in August 2000, there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The new criteria for rating intervertebral disc syndrome became effective September 23, 2002.  See 67 Fed. Reg. 54345 (Aug, 22, 2002).  Further, additional regulatory changes for rating all other back disorders became effective September 26, 2003, but these did not change the way intervertebral disc syndrome was rated, except for renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  In addition, 69 Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in the Federal Register publication of August 27, 2003.

The February 2008 supplemental statement of the case notified the Veteran of the old and/or new rating criteria.  Accordingly, adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

However, given the change in law, while VA may consider the old criteria for rating an intervertebral disc syndrome and all other back disorders for the entire period during which the appeal has been pending, it may only consider the new criteria for rating an intervertebral disc syndrome from September 23, 2002, and the new criteria for rating all other back disorders from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Veteran is in receipt of a 10 percent evaluation for his lumbar spine disability and a 10 percent evaluation for his cervical spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for either of his spinal disabilities at any point during the appeal period. 

Criteria effective Prior to September 23, 2002

Under the 'old' rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating limitation of motion of the lumbar spine, a 20 percent rating is awarded where there is moderate limitation of motion.  The criteria for the next higher rating, 40 percent, which is the maximum allowable under the code, requires severe limitation of motion.

As to limitation of motion under old Diagnostic Code 5292 and lumbosacral strain under old Diagnostic Code 5295, at his July 2001 VA examination the Veteran had flexion to 90 degrees and extension to 30 degrees, with mild pain.  He had 25 degrees of right and left lateral bending.  At his August 2004 VA examination the Veteran had flexion of the lumbar spine to 110 degrees and extension limited to 25 degrees.  He had left and right lateral flexion to 36 degrees and left and right rotation to 90 degrees.  

At his May 2007 VA examination the Veteran had lumbar spine flexion limited to 70 degrees and extension limited to 20 degrees.  Left and right lateral flexion was limited to 30 degrees, with pain, and left and right lateral rotation was limited to 40 degrees with pain.  At his October 2009 VA examination the Veteran had flexion to 88 degrees and extension limited to 14 degrees.  Left and right lumbar rotation was 30 degrees bilaterally.  The VA examiners did not characterize the findings of range of motion as severe, or even moderate, and there is no other evidence to suggest that the range of motion of the lumbar spine was at least moderate throughout the appeal period.

As to Diagnostic Code 5292, the Board notes that regulations do not define what is meant by "moderate" or "severe" limitation of motion.  Therefore, rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this regard, the normal range of motion of the thoracolumbar spine is as follows: flexion measures 0 to 90 degrees; extension measures 0 to 30 degrees; left and right lateral flexion measures 0 to 80 degrees; and left and right lateral rotation measures 0 to 30 degrees.  See e.g., 38 C.F.R. § 4.71a, Note 2 following General Rating Formula for Diseases and Injuries of the Spine (2011). 

Since Diagnostic Code 5292 provides for three ratings (10 percent for slight limitation, 20 percent for moderate limitation, and 40 percent for severe limitation), the Board finds that even taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45 that the criteria for a rating in excess of 10 percent is not warranted for his service-connected lumbar spine disability because assigning an increased evaluation for someone who has exhibited at least half the normal flexion, extension, and rotation in his most recent treatment records, although having some reduced lateral flexion, would not be appropriate.  See 38 C.F.R. § 4.71a (2003).  This is true throughout the appeal period and therefore consideration of staged ratings is not warranted.  Hart, supra.

Based on the foregoing, there is objective evidence to show that the Veteran's lumbar spine was appropriately characterized as having slight limitation of motion throughout the appeal period.  Accordingly, under Diagnostic Code 5292, the criteria for a rating higher than 10 percent are not met.

In considering range of motion, painful motion is a factor.  As noted above, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At his July 2001 VA examination the examiner noted the Veteran suffered from pain on range of motion testing, which was taken into account on his range of motion measurements.  The examiner could not speculate how much further range of motion would be limited during flare ups.  At his May 2007 VA examination the examiner did note to which degree the Veteran was limited on range of motion due to pain.  He could not speculate about additional loss of function on flare ups.  At his October 2009 VA examination the Veteran could not perform all of the requested physical tests, such as toe walk and toe raise, due to marked incoordination.  The examiner specifically noted the Veteran did not suffer from fatigability, lack of endurance, weakness, or instability, except as previously noted.  There is no evidence that there is additional functional loss beyond what is reflected in the range of motion measurements.  In reviewing the record, the Board finds that the evidence does not demonstrate that pain on use or during flare-ups results in additional functional limitation to the extent that the lumbar spine is moderately limited in motion under Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Under the 'old' rating criteria for rating intervertebral disc syndrome, the criteria for the next higher rating, 20 percent, is evidence of moderate recurring attacks.  A 40 percent rating is warranted where there is evidence of severe recurring attacks with intermittent relief.  The criteria for a 60 percent rating requires evidence of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disability, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The objective evidence does not show that the Veteran meets the criteria for a higher rating at any point during the appeal period.

At his July 2001 VA examination the Veteran reported that he was in a car accident in 1989 and he broke his back.  He described chronic low back which worsened with standing or sitting.  He also noted that he had pain and tingling radiating into his bilateral lower extremities.  The examiner noted no spasms or tenderness.  At his August 2004 VA examination the examiner reviewed x-rays and noted disc space narrowing at L4-L5.

At his May 2007 VA examination the Veteran reported that he had flare ups of pain in his lumbar spine at least 2 to 3 times a day, lasting 1 to 2 hours.  These flare ups were precipitated by changing weather, standing more than an hour, or bending at the waist.  

The May 2007 VA examiner found no tenderness or spasm of the lumbar or cervical spines.  There was gait instability noted which did not allow the Veteran to perform heel, toe, heel-to-to walking.  The examiner reviewed the previous x-rays and noted the Veteran suffered from degenerative disc and joint disease of the lumbar spine.

At his October 2009 VA examination the Veteran reported constant pain in his lumbar spine which was a 6/10 in severity.  He reported no flare ups of pain.  

The foregoing findings, particularly in the absence of moderate recurring attacks, do not show that the Veteran's lumbar spine disability more nearly approximates or equates to severe intervertebral disc syndrome to warrant a 20 percent rating under Diagnostic Code 5293, even considering pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Other applicable rating criteria effective prior to September 2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), for evaluating lumbosacral strain.  Under Diagnostic Code 5295, lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion in a standing position warrants a 20 percent rating.  A 40 percent, and maximum, rating is warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Board does not find evidence of marked limitation of forward bending or of loss of lateral motion.  Also, there has been no objective evidence of listing of the whole spine to the opposite side or Goldthwaite's sign.  The August 2004 VA examiner did note disc space narrowing after reviewing x-rays.  However, the criteria refers to joint space narrowing to warrant a higher rating.  

Similarly, as to Diagnostic Code 5295, while it provides for ratings for lumbosacral strain, the Board finds that even taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca, supra, and 38 C.F.R. §§  4.40, 4.45, that the criteria for a rating in excess of 10 percent is not warranted for his service-connected lumbar spine disability.  The Board finds no evidence of additional functional impairment which could warrant a higher evaluation.  See 38 C.F.R. § 4.71a (2003).  

In light of the foregoing, the Board finds that the findings do not more nearly approximate or equate to moderate low back strain to warrant a rating higher than 10 percent under Diagnostic Code 5295, even considering pain on movement, pain on use, or pain during flare-ups.

Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the lumbar spine and lumbosacral strain, as in effect prior to September 23, 2002, remained the same, despite other revisions to spine evaluation criteria that were made effective on September 23, 2002.

Effective September 23, 2002, the criteria for evaluating intervertebral disc syndrome were revised.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

The accompanying notes to Diagnostic Code 5293 provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnosis code or codes.

In regard to peripheral nerve (sciatic nerve) injuries, a 10 percent rating requires mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.

For such other nerves as the external popliteal nerve (common peroneal), internal popliteal nerve (tibial), and anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8524, 8526.  The posterior tibial nerve is evaluated as 10 percent disabling for either mild or moderate incomplete paralysis, and as 20 percent disabling for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

Moderate incomplete paralysis is required for a compensable (10 percent) rating for the musculocutaneous nerve (superficial peroneal) and anterior tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  Severe to complete paralysis is required for a compensable (10 percent) rating for the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8528, 8529, 8530.

The term 'incomplete paralysis' indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

With respect to the rating criteria based on incapacitating episodes, there is no competent and credible evidence in the record that the Veteran's lumbar spine disability required physician prescribed bed rest for at least two weeks at any point during the appeal period.  See e.g., May 2007 and October 2009 VA examination reports noting no incapacitating episodes or prescribed bed rest.  This is true at all times during the appeal period and therefore consideration of staged ratings is not warranted.  

The Board next addresses whether a higher rating under Diagnostic Code 5293 would result if chronic orthopedic and neurologic manifestations were separately evaluated.  As shown on VA examination and VA and private medical records, as described above, the orthopedic manifestations of the Veteran's lumbar spine disability consist of some limitation of motion.

Any pain localized to the lumbar spine has already been evaluated under chronic orthopedic manifestations, and to separately rate back pain as a neurologic manifestation would violate the rule against pyramiding.  38 C.F.R. § 4.14.

As for neurological manifestations, at his July 2001 VA examination he reported no bowel or bladder dysfunction.  The examiner found he had normal strength on muscle testing and his sitting and straight leg raise tests were both negative.  The Veteran did report pain radiating into both of his legs.  At his May 2007 VA examination the Veteran's deep tendon reflexes were normal in all areas.  At his October 2009 VA examination the Veteran denied any bladder or bowel problems.  There were no other neurological abnormalities noted.  In sum, the evidence of record does not establish the presence of neurological disability.  The Board notes that the August 2001 and March 2005 rating decisions classified the Veteran's lumbar spine disability to include radiculopathy.  However, this was not diagnosed at his July 2001 or August 2004 VA examinations.  Furthermore, there is no evidence that the Veteran suffers from mild incomplete paralysis, which could warrant a higher evaluation.  The Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

Objective neurological manifestations are not shown or at least not shown to a degree that would meet the criteria for a separate, compensable rating under the codes for evaluating neurologic disability.  At the May 2007 and October 2009 VA examinations the Veteran stated that he occasionally had numbness radiating down his bilateral legs.  The VA examiner in October 2009 considered these statements and concluded that there was no actual radiculopathy at any level of the low back.
The assignment of a separate rating for neurologic manifestations resulting from the lumbar spine disc syndrome requires that the neurological signs and symptoms be present constantly, or nearly so.  The objective evidence, as described above, demonstrates that while neurologic complaints have been made throughout the appeal period that is considered in this decision, and 'pseudo-neurological features' such as bilateral leg weakness and numbness were identified, actual neurological manifestations attributable to the lumbar spine disability have not been demonstrated clinically and constantly for the period considered in this appeal.  In light of this, the Board finds that a separate rating for neurologic manifestations of the degenerative disc disease of the lumbar spine is not warranted.

Accordingly, the assignment of a higher rating would not result under Diagnostic Code 5293 on the basis of combining chronic orthopedic manifestations and neurologic manifestations.

Under the evaluation criteria in effect prior to September 26, 2003, the Veteran does not meet the criteria for a rating higher than 10 percent for his lumbar spine disability.

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003, are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

Under the new General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, a 10 percent disability rating is awarded for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  The criteria for rating peripheral nerve injuries have been provided in the section above.

The Board will consider whether the new rating criteria warrant a higher evaluation for the Veteran's lumbar spine disability.  The Board will also evaluate the Veteran's cervical spine disability under the new rating criteria as he was originally granted service connection effective September 29, 2004.

With regard to the Veteran's range of motion testing, as has been noted, there is no medical evidence of forward flexion of the lumbar spine limited to less than 60 degrees, or a combined range of motion less than 120 degrees.  See e.g., July 2001 and May 2007 VA examination reports.  Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for orthopedic manifestations of his lumbar disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

At his August 2004 VA examination the Veteran had cervical spine flexion and extension limited to 40 degrees each.  He had rotation to 85 degrees to the left and 80 degrees to the right.  There was no change in range of motion on repetitive testing.  

At his May 2007 VA examination the Veteran had cervical spine flexion and extension limited to 40 degrees, left and right lateral flexion limited to 30 degrees, and left and right lateral rotation limited to 60 degrees.  These measurements were the same on repetitive testing.  The Veteran reported he had chronic neck pain and he also experienced flare ups of pain approximately 4 times a week.  

At his October 2009 VA examination the Veteran had full range of motion of the cervical spine with repetitive testing consisting of flexion and extension to 45 degrees.  Right flexion was limited to 25 degrees and left lateral flexion to 30 degrees.  Right lateral rotation was limited to 52 degrees and left lateral rotation was limited to 56 degrees.  At his October 2009 VA examination the Veteran reported constant pain in his neck which was approximately 6/10 in severity.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for orthopedic manifestations of his cervical spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 10 percent is not warranted as there is also no evidence that flexion of the cervical spine is limited to 15 degrees or less, or a combined range of motion limited to 170 degrees or less.

There is also no evidence that the Veteran suffers from muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  Although the August 2004 VA examiner noted the Veteran suffered from thoracic scoliosis, there is no evidence that it was caused by severe muscle spasms or guarding, even with evidence of some lumbar spine spasms.  
As noted, the revised or current Diagnostic Codes 5237 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca, are now contemplated in the rating assigned under the general rating formula.

At the May 2007 VA examination the Veteran had some decreased range of motion, but this was taken into account on range of motion testing.  He could not speculate about additional loss of function on flare ups.  As discussed above, at the most recent VA examination in October 2009 the Veteran had full range of motion of the cervical spine.  The examiner did not indicate that the Veteran had additional functional limitation due to fatigability, lack or endurance, or weakness.  There is no evidence that there is additional functional loss beyond what is reflected in the range of motion measurements for the Veteran's cervical spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Further, the associated neurologic objective abnormalities, if evaluated separately, would not afford the Veteran a higher rating.  As actual neurological manifestations related to the lumbar spine are not objectively shown for the period considered in this appeal, as explained above, a compensable rating is not in order under the pertinent neurologic criteria.  Furthermore, there is no evidence the Veteran's cervical spine disability is causing neurological manifestations which could warrant a higher rating.  See e.g., May 2007 VA examination report.

The application of the revised criteria of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 10 percent for either the Veteran's lumbar or cervical spine disabilities.

Effective September 26, 2003, intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

As previously discussed and considered in relation to the old rating criteria, which is essentially the same as the current criteria, the medical evidence does not demonstrate that the Veteran has incapacitating episodes having a total duration of at least two weeks during a period of 12 months.  Therefore, a higher rating is not warranted under the revised or current Diagnostic Code 5243, as it pertains to evaluation according to incapacitating episodes.

As noted above, although the Veteran has complained of a lumbar and cervical spine disability, there is no evidence which indicated that he should be awarded an evaluation in excess of 10 percent at any point during the appeal period.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disabilities that more nearly approximates that which warrants the assignment of a 10 percent rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his lumbar and cervical spine disabilities warrant an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbar and cervical spine disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected lumbar spine and cervical spine disabilities.  See Fenderson, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his lumbar or cervical spine disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to his lumbar or cervical spine disabilities.  To the contrary, the Veteran has worked intermittently throughout the appeal period and the May 2007 VA examiner noted that the Veteran was capable of performing sedentary, light duty work.

The Veteran has indicated that his lumbar and cervical spine disabilities cause pain and limitation of motion.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



TDIU

The Veteran contends that his service-connected disabilities are of such severity that they render him unemployable and in turn entitle him to a TDIU.  See October 2007 claim.  As discussed below, the Board finds that a TDIU is not warranted.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for lumbar spine disability, evaluated as 10 percent disabling, a cervical spine disability, evaluated as 10 percent disabling, a fracture of the right middle finger, hypertension, a bilateral hearing loss disability, eczema, and hemorrhoids, all evaluated as noncompensable, for a combined rating of 20 percent.  The Veteran does not have one service-connected disability which is rated as 40 percent or more.  As such, he does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).  The Board will next consider whether the Veteran should be afforded TDIU on an extraschedular basis.

If the claimant does not meet the minimum percentage rating requirements of § 4.16(a), he or she may still be entitled to the benefit sought where the case presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In this regard, rating boards should submit to the Director of the Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  An assessment for extra-schedular referral requires a full statement of consideration of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id. 

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996), see also Shipwash v. Brown, 8 Vet. App. 218 (1995).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun,, supra; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, most recently, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson, 22 Vet. App. at 427-8.  See also Floyd, supra (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."). 

The Board observes that the Veteran contends that he is unable to work due to his service-connected disabilities.  In the Veteran's initial October 2008 claim, he stated that he had last worked full time in December 2004 and that he had to stop working due to his degenerative joint disease.

A February 2000 VA treatment record noted the Veteran lost his job in October 1999 secondary to receiving a DUI and losing his drivers license.  At his July 2001 VA examination it was noted the Veteran was currently employed as a stock clerk.  At his August 2004 VA examination the Veteran reported that he had worked the day prior performing landscaping, although it was noted that he could not stand for more than 5 hours.  The examiner also noted the Veteran suffered from other disabilities which affected his ability to work.  

At his May 2007 VA examination the Veteran reported that his last full time job ended in 1999, but that since then he had been doing part time land maintenance until 2 months earlier.  The examiner noted the Veteran had regained motion in his right finger and that was not a reason for his unemployability.  The examiner stated that the Veteran's service and non-service-connected disabilities, as well as his history of alcohol abuse, could impair him in seeking and maintaining regular full time employment.  However, after a physical examination the examiner opined that it was less likely than not that any of the Veteran's service-connected disabilities prevented him from doing sedentary, light duty type of work.  His rationale was that the Veteran was able to accomplish his activities of daily living, including driving, and that his pain was being managed by his current medical treatments.  

At his most recent VA examination in October 2009 the Veteran reported that he had previously been self employed building bird feeders, but the last time he worked was in 2009 as a carpet cleaner for a period of 8 months.  The examiner stated that the Veteran's service-connected disabilities had no effect on his usual occupation.  None of the VA examiners, nor any other medical professional, has suggested that the Veteran was precluded from obtaining gainful employment due to his service-connected disabilities.  While the May 2007 VA examiner noted that the Veteran's service and non-service connected disabilities could impair him from seeking and maintaining full time employment, he went on to note that the Veteran was capable of sedentary, light work employment.

The Board notes the Veteran believes he cannot work due to his service-connected disabilities.  However, while sympathetic to his concerns, the Board finds the May 2007 VA examination report to be more probative.  This opinion reflects a clinical understanding of the Veteran's physical limitations specifically due to his service-connected disabilities.  To the extent his service-connected disabilities affect the Veteran's employment; the assigned schedular ratings compensate the Veteran for such impairment.  There is no credible, competent evidence which establishes that the Veteran's service-connected disabilities results in his unemployability.  Therefore, a TDIU rating is not warranted, and referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


